Citation Nr: 0716983	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to exposure to asbestos.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1967 
to January 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2004 to the RO for additional development.  



FINDINGS OF FACT

1.  The evidence of record does not show prostate cancer that 
is related to military service, including exposure to 
asbestos.  

2.  The currently demonstrated low back disability is not 
shown to be due to any event or incident of the veteran's 
service.  

3.  The currently demonstrated cervical spine condition is 
not shown to be due to any event or incident of the veteran's 
service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military duty, including exposure to asbestos, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The veteran's low back disability is not due disease or 
injury that was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In October 2003 and February 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  



In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his claims was granted.  However, as his claims are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in May 2005.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his June 2004 videoconference hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of cancer, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


Service Connection Claims

Prostate Cancer

The Board notes that the veteran's active duty did not 
include service in the Republic of Vietnam.  Consequently, he 
is not afforded the presumption of service exposure to 
herbicides established by law.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  

A careful review of the veteran's service medical records 
shows that they do not contain any complaints or finding 
referable to prostate cancer.  The veteran was initially 
diagnosed as having prostate cancer many years after service.  

The veteran noted in a February 2005 Asbestos Exposure 
Questionnaire and testified at his June 2004 hearing that he 
was exposed to asbestos while serving on various aircraft 
carriers in service.  However, there is no competent evidence 
linking the development of the claimed prostate cancer to any 
exposure to asbestos or other event or incident of the 
veteran's period of active service.  

Absent competent evidence to support the veteran's lay 
assertions of a causal connection between prostate cancer and 
asbestos exposure in service, the claim of  service 
connection must be denied.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).


Low Back and Cervical Spine

The veteran has contended, including at his February 2007 
videoconference hearing, that he developed low back and 
cervical spine disorders as a result of being hit in the back 
by a car door in 1968.  

According to his service medial records, the veteran was hit 
in the back by an open car door in January 1968.  He 
complained of pain in the right T4-6 paravertebral area.  The 
X-ray studies of the area did not show any abnormality.  The 
impression was that of paravertebral muscle spasm, resolving.  
The veteran's spine was normal on separation medical 
examination in January 1970.  

The initial postservice notation of a problem with either the 
lumbar or cervical spine was in October 1974, when the 
veteran complained of chronic back pain since a service 
injury.  The X-ray studies showed injury to the low back, L3-
6, with herniation.  He still complained of having low back 
pain, with radiation, in June 1979.  

The next notation of a back or neck complaint was in October 
1989, when the veteran slipped at work dislocating his left 
shoulder.  He also complained of neck pain with a past 
history of injury to the neck.  He underwent a cervical 
discectomy with fusion at a private hospital in May 1990.  

It was noted in private treatment records for November 1990 
that the veteran had no previous history of neck or back 
problems prior to his 1989 injury.  According to a June 2001 
private treatment report, the veteran complained of a 12 year 
history of low back pain since a construction accident.  

According to a March 2004 statement from a private physician, 
who treated the veteran beginning in June 2001, his low back 
problems were reported to have begun in service.  

On VA review of the claims files and examination in May 2005, 
the diagnoses were those of status-post cervical fusion of 
C4-C6 and herniated nucleus pulposus of L3-S1.  The examiner 
concluded that there was no apparent causal connection 
between the veteran's mid-back injury in service, which 
involved T4-T6, and the veteran's current low back problems 
since his work-related accident in 1989.  

The examiner also concluded that the veteran's cervical spine 
disability began after his 1989 accident and was not causally 
related to his mid-back injury in service.  

As there is no competent evidence of a cervical spine 
disorder in service and no medical evidence of a nexus 
between service and the veteran's current cervical spine 
disorder, all of the elements needed to warrant service 
connection under Hickson have not been shown and the issue is 
denied.  

With respect to the low back issue, the Board notes that 
while there is evidence of a back injury in service, this 
injury was of the mid back, not the low back; that the injury 
was noted to be resolving; that there were no subsequent 
complaints of back disability in service; and that there was 
no finding of low back disability on 
separation evaluation in January 1970.  Moreover, the initial 
postservice treatment for back disability was not until over 
four years after service discharge, which is over six years 
after the injury.  

Although the treatment records on file contain some 
references to back problems since service, there are also 
notations in the records that the veteran's problems did not 
start until after his 1989 injury.  The only nexus opinion on 
file, which is based on a review of the claims files and 
examination of the veteran, concluded that there is no causal 
connection between the veteran's current low back disability 
and his service injury.

Consequently, service connection for a claimed lumbar spine 
disability is also denied.  

Due consideration has been given to the June 2004 
videoconference hearing testimony and the written statements 
of the veteran.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis, 
to include whether the veteran's prostate cancer, low back 
disability, and cervical spine disorder are causally related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching these decisions; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for prostate cancer is denied.  

Service connection for a low back disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


